DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because:
Phrases that can be implied, such as “The invention refers” (see line 1) should not be present therein; and
The abstract should be submitted on separate sheet with no other verbiage thereon.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gladstone (U.S. Patent 5,018,208, as cited by the Applicant).
In regard to claim 1, Gladstone discloses a pen comprising a shaft 14, a gripping zone (adjacent element 16, see Figure 1), a measuring device including an outside and having a sensor 42 wherein the measuring device is configured to measure a force acting on the gripping zone 
In regard to claim 2, the cover 20 has the shape of a sleeve which at least partially surrounds the shaft.
In regard to claim 3, the measuring device include a “gear unit” (defined by the elastic structure of elements 14 and 20 configured to transfer a first movement originating from a force acting on the gripping zone to the sensor 42).
In regard to claim 5, the structure of elements 14 and 20 act as a limitation device which will limit the force (at least to some degree) transferred to the sensor.
In regard to claim 6, the portion of element 20 adjacent sensor 42 may be defined as a “resilient tongue”.
In regard to claim 7, the sensor, in response to a force transferred to it by the gear unit is configured to “move away” against an elastic restoring force, i.e., as elements 14 and 20 are both resilient, those elements will “move” to some extent upon pressure applied thereto.  As the sensor is embedded in elements 14 and 20, the sensor will also move, i.e., “move away” to some extent during use.
In regard to claim 8, as discussed above, the shaft 14 is part of the gear unit.
In regard to claim 9, the shaft includes an outer contour which will adjust an elastic restoring force in response to a force acting on the gripping zone wherein the sensor responds to the adjustment.
In regard to claims 10 and 11, depending on where element 20 is gripped, the gripping zone may be of a different angle range then the sensor and gear unit.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Willat and Jolly et al. references are cited as being directed to the state of the art as teachings of other grips for pens wherein the grips include sensors therein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
1/25/22

/DAVID J WALCZAK/            Primary Examiner, Art Unit 3754